Citation Nr: 1602413	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  12-35 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



ATTORNEY FOR THE BOARD

P. Gibbs, Associate Counsel










INTRODUCTION

The appellant served on active duty for training (ACDUTRA) with the National Guard from September 1963 to February 1964, and acquired Veteran status by virtue of establishing service connection for tinnitus, rated 10 percent, on the basis that it was incurred during such service.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision by the Phoenix, Arizona Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.  


REMAND

The Veteran contends that he incurred a hearing loss disability from exposure to acoustic trauma in service.  It is not in dispute that he has a hearing loss disability or that he was exposed to noise trauma in service.  Consequently, what remains to be resolved is whether or not the current hearing loss disability is indeed related to his service/noise trauma therein. 

A hearing loss disability was not manifested in service.  The first documentation of hearing loss was on private examination in August 1999, when the provider noted that the Veteran's audiogram showed a severe high frequency loss consistent with noise exposure.  It was noted that the Veteran was exposed to noise in service by virtue of serving in artillery, and that he also had postservice exposure to noise as a heavy equipment operator for many years (and from hunting). 

On August 2009 VA examination the provider opined that the Veteran's hearing loss is likely related to his service.  However, the opinion was unaccompanied by rationale, and it was specifically noted the examiner did not have access to the Veteran's claim file, including service treatment records.  In September 2009, after reviewing the Veteran's record, the August 2009 examiner opined that the Veteran's hearing loss is not likely due to service, explaining that the hearing loss was not noted on separation; the examiner noted that service treatment records show that upon release from active duty, the Veteran's hearing was "within normal limits."  

The RO denied the Veteran's claim based on the September 2009 opinion by the VA examiner, which also cited to an Institute of Medicine study that concluded that "in cases where there were entrance and separation examinations, and such examinations were normal, there is no scientific basis for concluding that hearing loss that develops afterward is causally related to military service." 

Upon reviewing the record, however, the Board found that the separation audiometry is reported in a fashion that calls into question the diligence with which the separation audiometry was conducted (i.e., there is a single 0 entered in the 2 boxes, for the right and left ear, each, at the 500, 1000, 2000, and 4000 Hertz frequencies, and a line through the 3000 Hertz frequency indicating that frequency was not tested).  Given the varied values noted on service entrance audiometry the identical numerical values reported at each frequency tested at separation raise suspicions about their accuracy.  Further, under established caselaw, the absence of hearing loss at separation is not a bar to a claim of service connection for hearing loss.  (See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).)  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for the Veteran's record to be forwarded to an audiologist or otologist for review and an advisory medical opinion.  Upon review of the record (to specifically include this remand and the observations made above), the consulting audiologist/otologist should provide an opinion that responds to:

Based on the factual evidence of record, what is the most likely etiology for the Veteran's bilateral hearing loss disability?  Specifically, is it at least as likely as not (a 50% or better probability) that it was incurred or aggravated in service, to include as due to exposure to noise trauma therein? 

The examiner should explain the rationale for the opinion in detail, citing to the factual data that supports the conclusion (not merely the absence of a hearing loss disability at separation).  The examiner should address the Veteran's lay statement allegations, risk factors for hearing loss shown during service and the postservice etiological factors for hearing loss noted, and discuss the concept of delayed onset hearing loss, citing to supporting medical literature.  [Noting the Board's discussion in the preface to the instructions, above, the examiner should also comment on the significance of the service entrance and service separation audiometry in this matter.] 

The examiner should also opine whether the etiology of the Veteran's hearing loss may reasonably be disassociated from the etiology of his tinnitus (service connection for which is established), and if so, the basis for doing so.  

If the hearing loss is determined to be unrelated to service, please identify the more likely etiology.

2.  Thereafter, the AOJ should review the record and adjudicate the claim of service connection for bilateral hearing loss.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

